PER CURIAM.
Robert Antonio Burnett filed a postcon-viction motion challenging his 1990 consecutive habitual felony offender sentences. He claimed these sentences were imposed in contravention of Hale v. State, 630 So.2d 521 (Fla.1993). Burnett’s unsworn motion was filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The issue raised in Burnett’s motion, however, is not cognizable for a rule 3.800(a) proceeding, and must be raised pursuant to rule 3.850. See Dixon v. State, 730 So.2d 265 (Fla. 1999).
Even if we treated Burnett’s motion as having been filed under rule 3.850, he still would not be entitled to any relief. Burnett filed his motion outside the window for seeking relief under Hale. The window for Hale claims closed two years after August 16, 1995, the date of the mandate in State v. Callaway, 658 So.2d 983 (Fla. 1995) Affirmed. See Dixon, 730 So.2d 265. Burnett filed his motion in May 1998.
ALTENBERND, A.C.J., and NORTHCUTT and SALCINES, JJ., Concur.